February 9, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                 ERIC POWELL AND EMMA POWELL, Appellants

NO. 14-11-00744-CV                      V.

 FEDERAL EXPRESS CORPORATION AND JASON ANTONIO HAYES, Appellees
                      ____________________

      Today the Court heard appellant's motion to dismiss the appeal from the judgment
signed by the court below on June 9, 2011. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.
      We further order that each party shall pay its costs incurred by reason of this
appeal.
      We further order this decision certified below for observance.
      We further order the mandate be issued immediately.